United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1165
Issued: September 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 26, 2007 appellant filed an appeal from a February 5, 2007 merit decision of
the Office of Workers’ Compensation Programs finding that he had no loss of wage-earning
capacity and a February 7, 2007 merit decision granting him a schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly reduced appellant’s compensation to zero
effective August 7, 2006 on the grounds that his actual earnings as a mail processing clerk fairly
and reasonably represented his wage-earning capacity; and (2) whether he has more than a six
percent permanent impairment of the right upper extremity and a two percent permanent
impairment of the left upper extremity.
FACTUAL HISTORY
On August 17, 2005 appellant, then a 49-year-old flat sorter machine (FSM) clerk, filed
an occupational disease claim alleging that he sustained right shoulder pain due to working on

the FSM. He did not initially stop work. The Office accepted appellant’s claim for a bilateral
sprain/strain of the arm and shoulder and bilateral rotator cuff syndrome.
On March 29, 2006 Dr. Larry Kjeldgaard, an osteopath, performed a right rotator cuff
repair, a right superior labrum anterior posterior lesion repair, an arthroscopic acromioplasty and
an extensive debridement. The Office paid appellant compensation for temporary total disability
effective March 29, 2006.
Appellant underwent a functional capacity evaluation on July 28, 2006. In a progress
report dated August 1, 2006, Dr. Kjeldgaard opined that appellant could resume work performing
at a medium physical level. Appellant returned to work with restrictions on August 7, 2006. In a
progress report dated August 15, 2006, Dr. Karen M. Perl, an osteopath and Board-certified
physiatrist, increased appellant’s lifting restrictions and found that he should not operate the
FSM. In an August 29, 2006 progress report, Dr. Perl listed findings of “full range of motion of
the shoulders bilaterally with minimal to no pain.”
In an impairment evaluation dated September 29, 2006, Dr. Perl diagnosed right and left
rotator cuff tears and severe bilateral acromioclavicular joint arthritis. She measured range of
motion of the right shoulder as 155 degrees flexion, 45 degrees extension, 28 degrees adduction,
131 degrees abduction, 71 degrees internal rotation and 59 degrees external rotation. For the left
shoulder, Dr. Perl measured 172 degrees flexion, 50 degrees extension, 42 degrees adduction,
138 degrees abduction, 79 degrees internal rotation and 68 degrees external rotation. She applied
the American Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed.
2001) (A.M.A., Guides) to her range of motion measurements and concluded that appellant had a
seven percent right upper extremity impairment and a three percent left upper extremity
impairment due to loss of range of motion. Dr. Perl further found that appellant had a 25 percent
bilateral impairment due to acromioclavicular joint arthritis according to Table 16-18 on page
499 of the A.M.A., Guides. She opined that the upper extremity impairment should be rated
according to arthritis rather than loss of range of motion and concluded that he had a bilateral
upper extremity impairment of 44 percent.
In a progress report dated October 23, 2006, Dr. Perl found that appellant had full range
of motion of the shoulders bilaterally. On October 24, 2006 appellant filed a claim for a
schedule award. An Office medical adviser reviewed Dr. Perl’s report on November 21, 2006.
He noted that Dr. Perl found normal range of motion in her October 23, 2006 progress report but
found a loss of range of motion in her September 29, 2006 impairment evaluation. The Office
medical adviser further asserted that Dr. Perl incorrectly applied the A.M.A., Guides in
determining the extent of appellant’s impairment due to arthritis. He recommended that the
Office obtain the opinion of a referral physician.
On November 1, 2006 the employing establishment notified the Office that appellant’s
actual earnings equaled the current pay rate for his date-of-injury position.
By letter dated December 12, 2006, the Office referred appellant to Dr. John A. Sklar, a
Board-certified physiatrist, for a second opinion evaluation regarding the extent of his permanent
impairment. In an impairment evaluation dated January 5, 2007, Dr. Sklar reviewed the medical
reports and diagnostic studies. He noted that magnetic resonance imaging scan studies showed

2

degenerative disease of the shoulders bilaterally. Dr. Sklar found good strength of the shoulders
on examination with no tenderness. He measured range of motion but found that the results for
flexion and adduction were inconsistent with the values found by Dr. Perl. Dr. Sklar also noted
that appellant showed “better shoulder range of motion while taking off his shirt on the left than
he did when I examined him.” He stated:
“Impairment for the claimant’s other shoulder range of motion loss is provided as
follows. Shoulder flexion and extension is rated under Figure 16-40 on page 476
of the [A.M.A., Guides]. For shoulder flexion of 150 degrees on the right there is
a two [percent] upper extremity impairment. Again, shoulder flexion on the left is
inconsistent and no impairment rating is given. Shoulder extension bilaterally is
normal at 50 degrees. Abduction and adduction [are] rated using Figure 16-43 on
page 477 of the [A.M.A., Guides]. For abduction of 150 degrees on the right
there is a one [percent] upper extremity impairment and for adduction of 20
degrees on the right there is an additional one [percent] upper extremity
impairment. On the left abduction of 130 degrees yields a two [percent] upper
extremity impairment and adduction is not rated due to inconsistency. Shoulder
external and internal rotation is rated using Figure 16-46 on page 479 of the
[A.M.A., Guides]. On the right internal rotation of 60 degrees yields a two
[percent] upper extremity impairment with no impairment for external rotation of
80 degrees. On the left internal rotation is not impaired at 90 degrees with
external rotation not generating an impairment value at 80 degrees.”
Dr. Sklar added the impairments due to loss of range of motion and concluded that
appellant had a six percent right upper extremity impairment and a two percent left upper
extremity impairment. He opined that appellant reached maximum medical improvement on
September 29, 2006. An Office medical adviser reviewed the report of Dr. Sklar on January 12,
2007 and concurred with his impairment determination.
By decision dated February 5, 2007, the Office reduced appellant’s compensation to zero
based on its determination that his actual earnings effective August 7, 2006 as a mail processing
clerk fairly and reasonably represented his wage-earning capacity. The Office noted that his
wages equaled or exceeded those held on the date of injury. In a decision dated February 7,
2007, the Office granted appellant a schedule award for a six percent permanent impairment of
the right upper extremity and a two percent permanent impairment of the left upper extremity.
The period of the award ran for 24.96 weeks.
LEGAL PRECEDENT -- ISSUE 1
Section 8115(a) of the Federal Employees’ Compensation Act1 provides that, in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by his actual earnings if his actual earnings fairly and reasonably represent his wageearning capacity.2 Generally, wages actually earned are the best measure of a wage-earning
1

5 U.S.C. §§ 8101-8193.

2

5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

3

capacity and in the absence of showing that they do not fairly and reasonably represent the
injured employee’s wage-earning capacity, must be accepted as such a measure.3 The formula
for determining loss of wage-earning capacity based on actual earnings, developed in the
Albert C. Shadrick decision,4 has been codified at 20 C.F.R. § 10.403. The Office calculates an
employee’s wage-earning capacity in terms of percentage by dividing the employee’s earnings
by the current pay rate for the date-of-injury job.5 Office procedures provide that a
determination regarding whether actual earnings fairly and reasonably represent wage-earning
capacity should be made after an employee has been working in a given position for more than
60 days.6
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a bilateral sprain/strain of the arm and
shoulder and bilateral rotator cuff syndrome due to factors of his federal employment. Appellant
stopped work on March 28, 2006 and underwent arthroscopic surgery on his right shoulder to
repair a rotator cuff tear. On August 1, 2006 Dr. Kjeldgaard found that appellant could resume
medium-duty employment. Appellant returned to work as a mail processing clerk on
August 7, 2006. On August 15, 2006 Dr. Perl modified appellant’s restrictions to reflect that he
should not work on the FSM.
The Board finds that appellant’s actual earnings as a mail processing clerk fairly and
reasonably represent his wage-earning capacity. Appellant returned to work on August 7, 2006
and continued working in the position through February 5, 2007, the date the Office issued its
loss of wage-earning capacity determination. Appellant worked in the position for more than 60
days and there is no evidence that the position was seasonal, temporary or make-shift work
designed for his particular needs.7 As there is no evidence that appellant’s wages in his position
did not fairly and reasonably represent his wage-earning capacity, they must be accepted as the
best measure of his wage-earning capacity.8
As appellant’s actual earnings in his position as a mail processing clerk fairly and
reasonably represent his wage-earning capacity, the Board must determine whether the Office
properly calculated his wage-earning capacity based on his actual earnings. The Board finds that
the Office properly found that appellant had no loss of wage-earning capacity based on his actual
earnings. Appellant’s current weekly earnings of $1,056.54 per week equaled the current weekly

3

Lottie M. Williams, 56 ECAB ___ (Docket No. 04-1001, issued February 3, 2005).

4

Albert C. Shadrick, 5 ECAB 376 (1953).

5

20 C.F.R. § 10.403(c).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (December 1993).
7

Elbert Hicks, 49 ECAB 283 (1998); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment:
Determining Wage-Earning Capacity, Chapter 2.814.7(a) (July 1997).
8

See Loni J. Cleveland, supra note 2.

4

wages of his position on the date of injury. Therefore, he had no loss of wage-earning capacity
under the Shadrick formula.
LEGAL PRECEDENT -- ISSUE 2
The schedule award provision of the Act,9 and its implementing federal regulation,10 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
the Act does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, the Office has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.11 Office
procedures direct the use of the fifth edition of the A.M.A., Guides, issued in 2001, for all
decisions made after February 1, 2001.12
ANALYSIS -- ISSUE 2
Appellant requested a schedule award on October 24, 2006.
He submitted a
September 29, 2006 impairment evaluation from Dr. Perl who determined that appellant had a
seven percent right upper extremity impairment and a three percent left upper extremity
impairment due to loss of range of motion. Dr. Perl found, however, that his impairment should
be rated on the basis of arthritis. Applying Table 16-18 on page 499 of the A.M.A., Guides,
Dr. Perl asserted that appellant had a 25 percent impairment due to severe arthritis of the
acromioclavicular joint bilaterally. Section 16.7 of the A.M.A., Guides13 provides that the
severity of conditions contributing to impairments of the upper extremity, such as joint disorders
and loss of strength, is rated separately according to Tables 16-19 to 16-30 and then multiplied
by the relative maximum value of the unit involved as specified in Table 16-18 which provides a
maximum impairment value for the acromioclavicular joint of the shoulder of 25 percent.
Dr. Perl did not explain how she calculated appellant’s 25 percent impairment under Table 16-18
or reference any of the cited tables which provide the impairment rating for the affected area. As
Dr. Perl’s report does not conform to the A.M.A., Guides, it is of diminished probative value.14
An Office medical adviser reviewed Dr. Perl’s report and noted that she incorrectly
applied Table 16-18 in reaching her impairment determination. He further found that the range
of motion values in her September 29, 2006 impairment evaluation conflicted with her prior
report, which indicated that appellant had full range of shoulder motion.

9

5 U.S.C. § 8107.

10

20 C.F.R. § 10.404.

11

20 C.F.R. § 10.404(a).

12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

13

A.M.A., Guides at 498.

14

James R. Hill, 57 ECAB ___ (Docket No. 05-1899, issued May 12, 2006); Mary L. Henninger, 52 ECAB
408 (2001).

5

The Office referred appellant to Dr. Sklar for an opinion on the extent of his permanent
impairment. In a report dated January 5, 2007, Dr. Sklar measured range of motion of the
bilateral shoulders. He found that the range of motion values for flexion and adduction of the
left shoulder were inconsistent with Dr. Perl’s findings and thus unreliable. For the right
shoulder, Dr. Sklar found that 150 degrees flexion yielded a two percent impairment,15 50
degrees extension yielded no impairment,16 150 degrees abduction yielded a one percent
impairment,17 20 degrees adduction yielded a one percent impairment,18 60 degrees internal
rotation yielded a two percent impairment19 and 80 degrees external rotation yielded no
impairment. For the left shoulder, he found that 50 degrees extension yielded no impairment,20
130 degrees abduction yielded a two percent impairment,21 90 degrees internal rotation yielded
no impairment22 and 80 degrees external rotation yielded no impairment. Dr. Sklar did not rate
any impairment due to adduction and flexion of the left shoulder because of inconsistent results.
He concluded that appellant had a six percent right upper extremity impairment and a two
percent left upper extremity impairment.
An Office medical adviser reviewed the report of Dr. Sklar and concurred with his
findings. The Board finds that the probative medical evidence of record establishes that
appellant has no more than a six percent impairment of the right upper extremity and a two
percent impairment of the left upper extremity.
CONCLUSION
The Board finds that the Office properly reduced appellant’s compensation to zero
effective August 7, 2006 on the grounds that his actual earnings as a mail processing clerk fairly
and reasonably represented his wage-earning capacity. The Board further finds that he has no
more than a six percent permanent impairment of the right upper extremity and a two percent
permanent impairment of the left upper extremity.

15

A.M.A., Guides at 476, Figure 16-40.

16

Id.

17

Id. at 477, Figure 16-43.

18

Id.

19

Id. at 479, Figure 16-46.

20

Id.

21

Id. at 477, Figure 16-43.

22

Id. at 479, Figure 16-46.

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 7 and 5, 2007 are affirmed.
Issued: September 21, 2007
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

